UNITED STATES DISTRICT COURT .
                              FOR THE DISTRICT OF COLUMBIA


 MANUEL J. CESARES,

                         Petitioner,

                         V.                             Case No. l:18-cv-00044 (TNM)

 WELLS FARGO BANK, N.A., et al,


                         Respondents.


                          MEMORANDUM OPINION AND ORDER

       Manuel J. Cesares has filed a "claim" for "trespass (forgery), conspiracy[,] burglary,

robbery, theft, false arrest,_ false imprisonment, battery, injury, damages[, and] failure to

immediately return of property [sic]," naming numerous opposing parties, the first of which is

Wells Fargo Bank, N.A. ECF. No. 1. As supplemented by a later filing, Mr. Cesares argues that

he is being injured by "Indian River Sheriff Daryl Loar and other wrongdoers," including

"Indian River county deputies," as they trespassed on his "home" and "enforce[d] ... forged

void orders," thereby discriminating against his unique heritage. ECF No. 4 at 3-4. He explains

that this claim "must be filed as superseding 1: 13-cv-01633"-referring to a prior case dismissed

by Judge Amy Berman Jackson-in part because he erroneously "file[d] a complaint ... when it

should have been a claim." ECF No. 4.

       But Mr. Cesares has already litigated these facts-twice. In his case before Judge

Jackson, Mr. Cesares "who formerly worked as a financial advisor for Wells Fargo Advisors,

allege[d] that he lost his home [in Indian River County, Florida] as a result of a mortgage fraud

scheme, and that after he published a website critical of Wells Fargo's handling of the mortgage

situation, he also lost his job." Casares v. Wells Fargo Bank, N.A., 268 F. Supp. 3d 248,250
(D.D.C. 2017). Mr. Cesares challenged the foreclosure on numerous grounds: including "treason

and conspiracy," obstruction of justice, and "mail and wire fraud." Id. at 252. Judge Jackson

di&missed Mr. Cesares' claims about "the alleged illegal foreclosure action ... in Indian River

County," because that foreclosure had already been litigated in Florida's state courts. Id. at 254-

255 (internal citations omitted). Under the doctrine of res judicata, also known as claim

preclusion, parties cannot repeatedly litigate the same basic facts simply by "raising a different

legal theory or seeking a different remedy in the new action that was available . . . in the prior

action.'' Id. at 254. Instead, "a subsequent lawsuit will be barred ifthere has been prior litigation

(1) involving the same claims or cause of action, (2) between the same parties or their privies,

and (3) there has been a final, valid judgment on the merits, (4) by a court of competent

jurisdiction." Porter v. Shah, 606 F.3d 809, 813-14 (D.C. Cir. 2010) (citation omitted).

        I must reach the same conclusion here. Mr. Cesares cannot repackage his challenge to

the Indian River County foreclosure in new legal terms-"trespass," "burglary, robbery, [and]

theft," among others, see ECF Nos. 1, 4-and keep coming back to court. This is (1) the same

cause of action, meaning the same "factual nucleus," Sheptock v. Fenty, 707 F.3d 326, 330 (D.C.

Cir. 2013), (2) involving the same parties, 1 and (3) the same final valid judgment by the

Nineteenth Judicial Circuit Court in Indian River County, Florida, (4) which is "a court of




1  Mr. Cesares has also named numerous parties beyond those in the original Florida suit.
Compare ECF Nos. 1, 4, with Cesares, 268 F. Supp. 3d at 250-251 (noting that the Florida
litigation involved Wells Fargo Bank, N.A., Wells Fargo Advisors, LLC, and Robin Cobas, an
employee of Wells Fargo Advisors.) But he fails to make any plausible claims about these
parties ( or any party, for that matter) upon which relief could be granted. See ECF Nos. 1, 4;
Ashcroft v. Iqbal, 556 U.S. 662,678 (2009).
 competent jurisdiction." Casares, 268 F. Supp. 3d at 255. Claim preclusion will not allow the

 re-litigation of these facts. 2

         For these reasons, it is hereby ORDERED that Mr. Cesares' claim is DISMISSED

 WITH PREJUDICE.

         This is a final, appealable order.



Dated: April 17, 2018
                                                    ~-
                                                     TREVORN. MCFADDEN
                                                     United States District Judge




2 •To the extent that Mr. Cesares is seeking leave to file a second amended complaint, leave to
file is denied. Judge Jackson has already denied two such motions, and Mr. Cesares offers
nothing that would merit leave to amend. See Fed. R. Civ. P. 15(a); Cesares V; Wells Fargo
Bank, N.A., l:13-cv-1633-AaJ, ECF. No. 52.